FRIENDLY, Circuit Judge
(concurring) :
So long as Enelow v. New York Life Ins. Co., 293 U.S. 379, 55 S.Ct. 310, 79 L.Ed. 440 (1935), and Ettelson v. Metropolitan Life Ins. Co., 317 U.S. 188, 63 S.Ct. 163, 87 L.Ed. 176 (1942) stand, federal appellate courts will necessarily have difficulty in determining whether an appeal is attracted by the rule of those cases or the contrary one of City of Morgantown v. Royal Ins. Co., Ltd., 337 U.S. 254, 69 S.Ct. 1067, 93 L.Ed. 1347 (1949) and Baltimore Contractors, Inc. v. Bodinger, 348 U.S. 176, 182-185, 75 S.Ct. 249, 99 L.Ed. 233 (1955), when a complaint seeks both legal and equitable relief. The best solution of an essentially insolvable problem appears to be the dominant purpose test, with any fair doubt being resolved against the claim that the action was predominantly one at law. This was our ruling in Ring v. Spina, 166 F.2d 546, 548-549 (2 Cir.), cert. denied, 335 U.S. 813, 69 S.Ct. 30, 93 L.Ed. 368 (1948), where we held the appellant’s burden had been met, despite *689an incidental demand for an injunction;1 such also is the decision in Alexander v. Pacific Maritime Ass’n, 332 F.2d 266 (9 Cir.), cert. denied, 379 U.S. 882, 85 S.Ct. 150, 13 L.Ed.2d 88 (1964), where the court held it had not been, despite an incidental demand for money damages. I agree that it also has not been here, although the case is somewhat closer than Alexander. Plaintiffs’ demand for a jury trial does not establish they are entitled to one.

. Since Judge Clark expressly stated that “if we were to hold the action predominantly equitable in character, our decision should be a dismissal of the appeal, rather than affirmance of the order.” I see no occasion for intimating that a judge, particularly one so knowledgeable in matters of this sort, may not have anticipated the later decisions in Morgantown and Baltimore Contractors, or for suggesting that the authority of the decision has been in any way impaired.